Name: 2009/883/EC: Commission Decision of 26Ã November 2009 approving annual and multi-annual programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2010 and following years (notified under document C(2009) 9131)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  EU finance;  European construction;  management;  agricultural policy;  economic geography;  agricultural activity
 Date Published: 2009-12-03

 3.12.2009 EN Official Journal of the European Union L 317/36 COMMISSION DECISION of 26 November 2009 approving annual and multi-annual programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2010 and following years (notified under document C(2009) 9131) (2009/883/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 27(5) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Communitys financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) In addition, Article 27(1) of Decision 2009/470/EC provides that a Community financial measure is to be introduced to reimburse the expenditure incurred by the Member States for the financing of national programmes for the eradication, control and monitoring of the animal diseases and zoonoses listed in the Annex to that Decision. (3) Council Decision 2006/965/EC of 19 December 2006 amending Decision 90/424/EEC on expenditure in the veterinary field (2) replaced Article 24 to that Decision by a new provision. By way of transitional measures, Decision 2006/965/EC provided that programmes for enzootic bovine leucosis and for Aujeszkys disease could continue to be funded until 31 December 2010. (4) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (3) provides that in order to be approved under the measures provided for in Article 27(1) of Decision 2009/470/EC, programmes submitted by the Member States must meet the criteria set out in the Annex to Decision 2008/341/EC. (5) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (4), provides for annual monitoring programmes by Member States for transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals. (6) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza (5) also provides for surveillance programmes by Member States to be carried out in respect of poultry and wild birds in order to contribute, inter alia, on the basis of regularly updated risk-assessments, to the knowledge on the threats posed by the wild birds in relation to any influenza virus of avian origin in birds. Those annual programmes, and their financing, for monitoring should also be approved. (7) Certain Member States have submitted to the Commission annual programmes for the eradication, control and monitoring of animal diseases, programmes of checks aimed at the prevention of zoonoses, and annual monitoring programmes for the eradication and monitoring of certain TSEs for which they wish to receive a financial contribution from the Community. (8) In 2008 and 2009 certain multi-annual programmes submitted by Member States for the eradication, control and monitoring of the animal diseases were approved under Commission Decision 2007/782/EC (6) and Commission Decision 2008/897/EC (7). The commitment of the expenditure for those multi-annual programmes was adopted in accordance with Article 76(3) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Union (8). The first budget commitment for those programmes was made after their approval. Each subsequent annual commitment should be made by the Commission in function of the execution of the programme for the previous year, on the basis of a decision to grant a contribution referred to in Article 27(5) of Decision 2009/470/EC. (9) Regulation (EC) No 999/2001, as amended by Commission Regulation (EC) No 103/2009 (9), provides for more stringent requirements to be complied with in the case of milk producing flocks infected with classical scrapie. (10) In 2009 Cyprus submitted a multi-annual, programme for the monitoring and eradication of scrapie, adapted to that recent amendment of Regulation (EC) No 999/2001. Commission Decision No 2009/560/EC (10), approved the multi-annual scrapie programme where the cost of personnel specifically hired for carrying out tasks within the programme and the cost of destroying the carcasses was included in the costs eligible for a Community financial contribution. The second and last year of the multi-annual scrapie programme submitted by Cyprus should therefore be approved and provide for the same level of Community financing and eligible measures as for the first year. (11) The Commission has assessed the annual programmes submitted by the Member States, as well as the subsequent year (second or third) of the multi-annual programmes approved in 2008 and 2009, from both the veterinary and the financial point of view. Those programmes were found to comply with relevant Community veterinary legislation and in particular with the criteria set out in Decision 2008/341/EC. (12) In the light of the importance of the annual and multi-annual programmes for the achievement of Community objectives in the field of animal and public health, as well as the obligatory application in all Member States in the case of the TSE and avian influenza programmes, it is appropriate to fix the appropriate rate of financial contribution of the Community to reimburse the costs to be incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme. (13) For the sake of better management, more efficient use of Community funds and improved transparency, it is also necessary to fix for each programme, where appropriate, average cost to be reimbursed to the Member States for certain costs, such as the tests used in the Member States and compensation to owners for their losses due to the slaughter or culling of animals. (14) Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (11), programmes for the eradication and control of animal diseases are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (15) The financial contribution from the Community should be granted subject to the condition that the actions planned are efficiently carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision. (16) For reasons of administrative efficiency all expenditure submitted for a financial contribution by the Community should be expressed in Euro. In accordance with Regulation (EC) No 1290/2005, the conversion rate for expenditure in a currency other than the Euro should be the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State concerned. (17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: CHAPTER I ANNUAL PROGRAMMES Article 1 Bovine brucellosis 1. The programmes for the eradication of bovine brucellosis submitted by Spain, Italy, Malta, Cyprus, Portugal and the United Kingdom are hereby approved for the period from 1 January 2010 to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests, the compensation to owners for the value of their animals slaughtered subject to those programmes and the purchase of vaccine doses, and shall not exceed: (a) EUR 2 000 000 for Spain; (b) EUR 5 000 000 for Italy; (c) EUR 75 000 for Cyprus; (d) EUR 15 000 for Malta; (e) EUR 2 500 000 for Portugal; (f) EUR 2 700 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for a rose bengal test EUR 0,2 per test; (b) for a SAT test EUR 0,2 per test; (c) for a complement fixation test EUR 0,4 per test; (d) for an ELISA test EUR 1 per test; (e) for animals slaughtered EUR 375 per animal. Article 2 Bovine tuberculosis 1. The programmes for the eradication of bovine tuberculosis submitted by Ireland, Spain, Italy, Portugal and the United Kingdom are hereby approved for the period from 1 January 2010 to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the costs of carrying out tuberculin and gamma-interferon tests and the compensation to owners for the value of their animals slaughtered subject to those programmes, and shall not exceed: (a) EUR 12 000 000 for Ireland; (b) EUR 7 500 000 for Spain; (c) EUR 4 000 000 for Italy; (d) EUR 1 000 000 for Portugal; (e) EUR 10 000 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for a tuberculin test EUR 1,75 per test; (b) for a gamma-interferon test EUR 5 per test; (c) for animals slaughtered EUR 375 per animal. Article 3 Ovine and caprine brucellosis 1. The programmes for the eradication of ovine and caprine brucellosis submitted by Spain, Italy, Cyprus and Portugal are hereby approved for the period from 1 January 2010 to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the purchase of vaccines, the cost of carrying out laboratory tests and the compensation to owners for the value of their animals slaughtered subject to those programmes, and shall not exceed: (a) EUR 4 500 000 for Spain; (b) EUR 3 500 000 for Italy; (c) EUR 75 000 for Cyprus; (d) EUR 1 100 000 for Portugal. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for a rose bengal test EUR 0,2 per test; (b) for a complement fixation test EUR 0,4 per test; (c) for animals slaughtered EUR 50 per animal. Article 4 Bluetongue in endemic or high risk areas 1. The programmes for the eradication and monitoring of bluetongue submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland and Sweden are hereby approved for the period from 1 January to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out the vaccination, the laboratory tests for virological, serological and entomological surveillance and the purchase of traps and vaccines and shall not exceed: (a) EUR 4 500 000 for Belgium; (b) EUR 6 000 for Bulgaria; (c) EUR 1 600 000 for the Czech Republic; (d) EUR 50 000 for Denmark; (e) EUR 16 800 000 for Germany; (f) EUR 130 000 for Estonia; (g) EUR 80 000 for Ireland; (h) EUR 70 000 for Greece; (i) EUR 20 000 000 for Spain; (j) EUR 40 000 000 for France; (k) EUR 2 700 000 for Italy; (l) EUR 310 000 for Latvia; (m) EUR 630 000 for Lithuania; (n) EUR 300 000 for Luxembourg; (o) EUR 780 000 for Hungary; (p) EUR 4 000 for Malta; (q) EUR 110 000 for the Netherlands; (r) EUR 1 000 000 for Austria; (s) EUR 70 000 for Poland; (t) EUR 5 200 000 for Portugal; (u) EUR 110 000 for Romania; (v) EUR 590 000 for Slovenia; (w) EUR 50 000 for Slovakia; (x) EUR 490 000 for Finland; (y) EUR 1 700 000 for Sweden. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for an ELISA test EUR 2,5 per test; (b) for a PCR test EUR 10 per test; (c) for the purchase of monovalent vaccines EUR 0,3 per dose; (d) for the purchase of bivalent vaccines EUR 0,45 per dose; (e) for the administration of vaccines to bovine animals EUR 1,50 per bovine animal vaccinated, regardless of the number and types of doses used; (f) for the administration of vaccines to ovine or caprine animals EUR 0,75 per ovine or caprine animal vaccinated, regardless of the number and types of doses used. Article 5 Salmonellosis (zoonotic salmonella) in breeding, laying and broiler flocks of Gallus gallus and in flocks of turkeys (Meleagris gallopavo) 1. The programmes for the control of certain zoonotic salmonella in breeding, laying and broiler flocks of Gallus gallus and in flocks of turkeys (Meleagris gallopavo) submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Estonia, Germany, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovakia, Slovenia and the United Kingdom are hereby approved for the period from 1 January to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out bacteriological and serotyping tests in the framework of official sampling, bacteriological tests to verify the efficiency of disinfection, tests for the detection of antimicrobials or bacterial growth inhibitory effect in tissues from birds from flocks tested for Salmonella, the purchase of vaccine doses and the compensation to owners for the value of the culled breeding and laying birds of Gallus gallus and culled breeding turkey birds of Meleagris gallopavo and for destroyed eggs as specified in paragraph 3 and shall not exceed: (a) EUR 2 000 000 for Belgium; (b) EUR 20 000 for Bulgaria; (c) EUR 2 500 000 for the Czech Republic; (d) EUR 200 000 for Denmark; (e) EUR 15 000 for Estonia; (f) EUR 800 000 for Germany; (g) EUR 100 000 for Ireland; (h) EUR 550 000 for Greece; (i) EUR 2 500 000 for Spain; (j) EUR 3 500 000 for France; (k) EUR 1 250 000 for Italy; (l) EUR 100 000 for Cyprus; (m) EUR 420 000 for Latvia; (n) EUR 160 000 for Lithuania; (o) EUR 10 000 for Luxembourg; (p) EUR 2 500 000 for Hungary; (q) EUR 150 000 for Malta; (r) EUR 3 500 000 for the Netherlands; (s) EUR 960 000 for Austria; (t) EUR 3 500 000 for Poland; (u) EUR 255 000 for Portugal; (v) EUR 600 000 for Romania; (w) EUR 117 000 for Slovenia; (x) EUR 730 000 for Slovakia; (y) EUR 52 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for a bacteriological test (cultivation/isolation) EUR 5,0 per test; (b) for the purchase of Salmonella vaccine dose EUR 0,05 per dose; (c) for serotyping of relevant isolates of Salmonella spp. EUR 20 per test; (d) for a bacteriological test to verify the efficiency of disinfection of poultry houses after depopulation of a Salmonella-positive flock EUR 5,0 per test; (e) for a test for the detection of antimicrobials or bacterial growth inhibitory effect in tissues from birds from flocks tested for Salmonella EUR 5 per test; (f) for the compensation for the value of a parent breeding bird of Gallus gallus culled, EUR 4 per bird; (g) for the compensation for the value of a commercial laying bird of Gallus gallus culled, EUR 2,20 per bird; (h) for the compensation for the value of a parent breeding turkey bird of Meleagris gallopavo culled, EUR 12 per bird; (i) for the compensation for hatching eggs of parent breeding Gallus gallus, EUR 0,20 per hatching egg destroyed; (j) for the compensation for table eggs of Gallus gallus EUR 0,04 per table egg destroyed; (k) for the compensation for hatching eggs of parent breeding Meleagris gallopavo, EUR 0,40 per hatching egg destroyed; Article 6 Classical swine fever and African swine fever 1. The programmes for the control and monitoring of: (a) Classical swine fever submitted by Bulgaria, Germany, France, Luxembourg, Hungary, Romania, Slovenia and Slovakia are hereby approved for the period from 1 January 2010 to 31 December 2010; (b) African swine fever submitted by Italy is hereby approved for the period from 1 January 2010 to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out virological and serological tests of domestic pigs and wild boars and for the programmes submitted by Bulgaria, Germany, France, Romania and Slovakia also at the rate of 50 % of the costs to be incurred for the purchase and distribution of vaccines plus baits for the vaccination of wild boars and shall not exceed: (a) EUR 240 000 for Bulgaria; (b) EUR 1 400 000 for Germany; (c) EUR 720 000 for France; (d) EUR 110 000 for Italy; (e) EUR 25 000 for Luxembourg (f) EUR 300 000 for Hungary; (g) EUR 1 200 000 for Romania; (h) EUR 30 000 for Slovenia; (i) EUR 515 000 for Slovakia. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed for an ELISA test EUR 2,5 per test. Article 7 Swine vesicular disease 1. The programme for the eradication of swine vesicular disease submitted by Italy is hereby approved for the period from 1 January 2010 to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests and shall not exceed EUR 450 000. Article 8 Avian influenza in poultry and wild birds 1. The survey programmes for avian influenza in poultry and wild birds submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom are hereby approved for the period from 1 January to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State for the costs of carrying out laboratory tests and a lump sum for sampling of wild birds, and shall not exceed: (a) EUR 135 000 for Belgium; (b) EUR 50 000 from Bulgaria; (c) EUR 85 000 for the Czech Republic; (d) EUR 200 000 for Denmark; (e) EUR 350 000 for Germany; (f) EUR 10 000 for Estonia; (g) EUR 110 000 for Ireland; (h) EUR 70 000 for Greece; (i) EUR 300 000 for Spain; (j) EUR 250 000 for France; (k) EUR 650 000 for Italy; (l) EUR 20 000 for Cyprus; (m) EUR 60 000 for Latvia; (n) EUR for 10 000 Luxembourg; (o) EUR 300 000 for Hungary; (p) EUR 10 000 for Malta; (q) EUR 350 000 for the Netherlands; (r) EUR 55 000 for Austria; (s) EUR 100 000 for Poland; (t) EUR 200 000 for Portugal; (u) EUR 400 000 for Romania; (v) EUR 40 000 for Slovenia; (w) EUR 35 000 for Slovakia; (x) EUR 35 000 for Finland; (y) EUR 200 000 for Sweden; (z) EUR 300 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the tests/sampling covered by the programmes shall on average not exceed: (a) ELISA test EUR 2 per test; (b) agar gel immune diffusion test EUR 1,2 per test; (c) HI test for H5/H7 EUR 12 per test; (d) virus isolation test EUR 40 per test; (e) PCR test EUR 20 per test; (f) sampling wild birds EUR 20 per sample. Article 9 Transmissible spongiform encephalopathies (TSE), bovine spongiform encephalopathy (BSE) and scrapie 1. The programmes for the monitoring of transmissible spongiform encephalopathies (TSE), and for the eradication of bovine spongiform encephalopathy (BSE) and of scrapie submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden, and the United Kingdom are hereby approved for the period from 1 January 2010 to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 100 % of the costs to be incurred by each Member State referred to in paragraph 1 for carrying out rapid tests in animals as referred to in Annex III Chapter A Parts I and II points 1 to 5 to Regulation (EC) No 999/2001 and in Annex VII to that Regulation, confirmatory tests and primary molecular discriminatory tests as referred to in Annex X Chapter C point 3(2)(c) (i) to Regulation (EC) No 999/2001 and at the rate of 50 % of the cost incurred by each Member State for the compensation to owners for the value of their animals culled and destroyed in accordance with their BSE and scrapie eradication programmes and at a rate of 50 % of the cost of the analysis of samples for genotyping, and shall not exceed: (a) EUR 1 670 000 for Belgium; (b) EUR 720 000 for Bulgaria; (c) EUR 900 000 for the Czech Republic; (d) EUR 1 000 000 for Denmark; (e) EUR 7 810 000 for Germany; (f) EUR 200 000 for Estonia; (g) EUR 3 570 000 for Ireland; (h) EUR 2 000 000 for Greece; (i) EUR 5 300 000 for Spain; (j) EUR 12 500 000 for France; (k) EUR 6 000 000 for Italy; (l) EUR 50 000 for Cyprus; (m) EUR 240 000 for Latvia; (n) EUR 460 000 for Lithuania; (o) EUR 75 000 for Luxembourg; (p) EUR 1 150 000 for Hungary; (q) EUR 20 000 for Malta; (r) EUR 2 500 000 for the Netherlands; (s) EUR 1 010 000 for Austria; (t) EUR 3 100 000 for Poland; (u) EUR 1 350 000 for Portugal; (v) EUR 1 000 000 for Romania; (w) EUR 180 000 for Slovenia; (x) EUR 650 000 for Slovakia; (y) EUR 410 000 for Finland; (z) EUR 650 000 for Sweden; (za) EUR 4 700 000 for the United Kingdom. 3. The financial contribution by the Community to the programmes referred to in paragraph 1 shall be for the tests performed and for the animals culled and destroyed and the maximum amount shall on average not exceed: (a) for tests carried out in bovine animals EUR 5 per test; (b) for tests carried out in ovine and caprine animals EUR 30 per test; (c) for confirmatory and primary molecular discriminatory tests EUR 175 per test; (d) per genotyping test EUR 10; (e) per culled bovine animal EUR 500; (f) per culled sheep or goat EUR 70. Article 10 Rabies 1. The programmes for the eradication of rabies submitted by Bulgaria, Hungary, Poland, Romania and Slovakia are hereby approved for the period from 1 January 2010 to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests for the detection of rabies antigen or antibodies, the characterisation of rabies virus, the detection of biomarker and the titration of vaccine baits, and for the purchase and distribution of vaccine plus baits for the programmes, and shall not exceed, (a) EUR 820 000 for Bulgaria; (b) EUR 880 000 for Hungary; (c) EUR 4 100 000 for Poland; (d) EUR 1 800 000 for Romania; (e) EUR 370 000 for Slovakia. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for an ELISA test EUR 8 per test; (b) for a test to detect tetracycline in bone EUR 8 per test; (c) for a fluorescent antibody test (FAT) EUR 12 per test. Article 11 Enzootic bovine leucosis 1. The programmes for the eradication of enzootic bovine leucosis submitted by Estonia, Lithuania, Malta and Poland are hereby approved for the period from 1 January to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests and compensation to owners for the value of their animals slaughtered subject to those programmes, and shall not exceed EUR: (a) EUR 20 000 for Estonia; (b) EUR 20 000 for Lithuania; (c) EUR 500 000 for Malta; (d) EUR 1 400 000 for Poland. 3. The maximum of the costs to be reimbursed to the Member States for the programme referred to in paragraph 1 shall on average not exceed: (a) for an ELISA test EUR 0,5 per test; (b) for an agar gel immune diffusion test EUR 0,5 per test; (c) for an animal slaughtered EUR 375 per animal. Article 12 Aujeszkys disease 1. The programmes for the eradication of Aujeszkys disease submitted by Bulgaria, Spain, Hungary and Poland are hereby approved for the period from 1 January 2010 to 31 December 2010. 2. The financial contribution by the Community to the programmes referred to in paragraph 1 shall be at the rate of 50 % of the costs to be incurred by the concerned Member State for the cost of laboratory tests, and shall not exceed: (a) EUR 25 000 for Bulgaria; (b) EUR 122 000 for Hungary; (c) EUR 3 764 000 for Poland; (d) EUR 870 000 for Spain. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed for an ELISA test EUR 1 per test. CHAPTER II MULTI-ANNUAL PROGRAMMES Article 13 Rabies 1. The multi-annual programmes for the eradication of rabies submitted by Lithuania and Austria are hereby approved for the period from 1 January 2010 to 31 December 2012. 2. The third year of the multi-annual programmes for the eradication of rabies submitted by Estonia, Latvia, Slovenia, and Finland are hereby approved for the period from 1 January 2010 to 31 December 2010. 3. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraphs 1 and 2 for the cost of carrying out laboratory tests for the detection of rabies antigen or antibodies, the characterisation of rabies virus, the detection of biomarker, age determination and the titration of vaccine baits, and for the purchase and distribution of vaccine plus baits for the programmes and shall not exceed: (a) EUR 950 000 for Estonia; (b) EUR 1 130 000 for Latvia; (c) EUR 1 000 000 for Lithuania; (d) EUR 110 000 for Austria (e) EUR 550 000 for Slovenia; (f) EUR 100 000 for Finland. 4. The maximum of the costs to be reimbursed to the concerned Member State for the programmes referred to in paragraph 1 shall on average not exceed: (a) for an ELISA test EUR 8 per test; (b) for a test to detect tetracycline in bone EUR 8 per test; (c) for a fluorescent antibody test (FAT) EUR 12 per test. 5. The amounts to be committed for the following years shall be decided in function of the execution of the programme in 2010. Article 14 Aujeszkys disease 1. The third year of the multi-annual programme for the eradication of Aujeszkys disease submitted by Belgium is hereby approved for the period from 1 January 2010 to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost to be incurred by Belgium of carrying out laboratory tests and shall not exceed EUR 262 000. 3. The maximum of the costs to be reimbursed to Belgium for the programme referred to in paragraph 1 shall on average not exceed for an ELISA test EUR 1 per test. Article 15 Enzootic bovine leucosis 1. The second year of the multi-annual programmes for the eradication of enzootic bovine leucosis submitted by Italy, Latvia, and Portugal is hereby approved for the period from 1 January 2010 to 31 December 2010. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests and compensation to owners for the value of their animals slaughtered subject to those programmes and shall not exceed: (a) EUR 800 000 for Italy; (b) EUR 55 000 for Latvia; (c) EUR 750 000 for Portugal. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for an ELISA test EUR 0,5 per test; (b) for an agar gel immune diffusion test EUR 0,5 per test; (c) for animals slaughtered EUR 375 per animal. Article 16 Scrapie 1. The second year of the multi-annual programme for the monitoring and eradication of scrapie submitted by Cyprus on 18 March 2009 is hereby approved for the period from 1 January 2010 to 31 December 2010. 2. The financial contribution by the Community shall not exceed EUR 8 200 000 and shall be at the rate of: (a) 100 % of the costs to be incurred by Cyprus for carrying out rapid tests referred to in Annex III Chapter A Part II points 1 to 5 to Regulation (EC) No 999/2001 and Annex VII thereto and primary molecular discriminatory tests as referred to in Annex X Chapter C point 3.2(c)(i) to Regulation (EC) No 999/2001; (b) 75 % of the cost incurred by Cyprus for the compensation to owners for the value of their animals culled and destroyed in accordance with its programme for monitoring and eradication of scrapie; (c) 50 % of the costs of: (i) the analysis of samples for genotyping; (ii) the purchase of preparations used for euthanizing the animals; (iii) personnel specifically hired for carrying out tasks within the programme; (iv) destruction of the carcasses. 3. The maximum of the costs to be reimbursed to Cyprus for the programme referred to in paragraph 1 shall on average not exceed: (a) for tests carried out in ovine and caprine animals EUR 30 per test; (b) for primary molecular discriminatory tests carried out EUR 175 per test; (c) for genotyping tests EUR 10 per test; (d) for culled sheep or goats EUR 100 per animal. CHAPTER III GENERAL AND FINAL PROVISIONS Article 17 The compensation to the owners for the value of the animals culled or slaughtered and of the destroyed products shall be granted within 90 days after the slaughter or culling of the animal or the destruction of the products or after the presentation of the completed claim by the owner. Article 9(1), (2) and (3) of Commission Regulation (EC) No 883/2006 (12) shall apply to compensation payments made outside of the 90 days. Article 18 1. The expenditure submitted by the Member States for a financial contribution by the Community shall be expressed in euro and shall exclude value added tax and other taxes. 2. Where a Member States expenditure is in a currency other than the euro, the Member State concerned shall convert it into euro by applying the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State. Article 19 1. The financial contribution by the Community for the programmes referred to in Articles 1 to 16 shall be granted provided that the Member States concerned: (a) implement the programmes in accordance with the relevant provisions of Community law, including rules on competition and on the award of public contracts; (b) bring into force by 1 January 2010 at the latest the laws, regulations and administrative provisions necessary for implementing the programmes referred to in Articles 1 to 16; (c) forward to the Commission by 31 July 2010 at the latest the intermediate technical and financial reports for the programmes referred to in Articles 1 to 16, in accordance with Article 27(7)(a) of Decision 2009/470/EC; (d) for the programmes referred to in Article 8, report to the Commission the positive and negative results of investigations detected during their surveillance of poultry and wild birds through the Commission on-line system, every three months, by forwarding those results within a period of four weeks following the end of the month covered by the report; (e) for the programmes referred to in Articles 1 to 16, forward a final report to the Commission in accordance with Article 27(7)(b) of Decision 2009/470/EC by 30 April 2011 at the latest on the technical execution of the programme accompanied by justifying evidence as to the costs paid by the Member State and the results attained during the period from 1 January 2010 to 31 December 2010; (f) for programmes referred to in Articles 1 to 16, implement the programme efficiently; (g) do not, for the programmes referred to in Articles 1 to 16, submit further requests for other Community contributions for these measures, and have not previously submitted such requests. 2. Where a Member State does not comply with paragraph 1, the Commission shall reduce the financial contribution by the Community having regard to the nature and gravity of the infringement, and to the financial loss for the Community. Article 20 This Decision shall apply from 1 January 2010. Article 21 This Decision is addressed to the Member States. Done at Brussels, 26 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 397, 30.12.2006, p. 22. (3) OJ L 115, 29.4.2008, p. 44. (4) OJ L 147, 31.5.2001, p. 1. (5) OJ L 10, 14.1.2006, p. 16. (6) OJ L 314, 1.12.2007, p. 29. (7) OJ L 322, 2.12.2008, p. 39. (8) OJ L 248, 16.9.2002, p. 1. (9) OJ L 34, 4.2.2009, p. 11. (10) OJ L 194, 25.7.2009, p. 56. (11) OJ L 209, 11.8.2005, p. 1. (12) OJ L 171, 23.6.2006, p. 1.